Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the interpretation under 35 USC 112(f)
Applicant’s arguments, see p. 10, filed 1 Aug 2021, with respect to the interpretation of “journey cost calculation module” under 35 U.S.C. 112(f) have been fully considered and are persuasive.
Regarding the rejection under 35 USC 101
Applicant's arguments filed 1 Aug 2021 have been fully considered but they are not persuasive. Applicant asserts that the “Rather than establish a prima facie case of unpatentability, the Office simply alleges, without any authoritative support, that ‘applying a series of rules to adjust a price" somehow "falls within the 'certain methods of organizing activity' grouping of abstract ideas.’” Applicant’s remarks, p. 12. The literal language of Applicant’s currently pending claims is “calculating a base price for the journey,” “checking modifier rules… stored in the price modifiers database,” and “applying price adjustments… to the calculated base price.” It is self-evident, from the plain meaning of the claim language, that the claims recite the fundamental economic practice of determining a price. Applicant has not cited any specific aspect of the eligibility analysis that Applicant deems insufficient. The action set forth the abstract idea by referring to what the claim recites and explaining why it is an abstract idea, as on p. 13. If Applicant has a citation to a specific element that is missing from the analysis, Applicant is encouraged to cite it .
Applicant next asserts that the claims “do not recite subject matter such as that included in the ‘certain methods of organizing activity’ recognized by the courts as a judicial exception.” Applicant’s remarks, p. 12. Applicant asserts that it is telling that the office does not cite any case authority, but “recites repeatedly to ‘MPEP § 2106.04(a)’ generally.” Id. It is not a requirement, and Applicant does not cite to one, that an identification of an abstract idea cite case authority. If Applicant believes such a requirement exists, Applicant is requested to provide a citation to the requirement. Applicant goes on to assert that the Office fails to “identify any ‘human activity’ allegedly being ‘organized’” and that such failure is “fatal to the finding that Claims 1, 13, and 22 recite a ‘certain method of organizing human activity’ that is a judicially recognized exception.” Id. This is not persuasive. Fundamental economic principles or practices are explicitly identified as falling within the “certain methods of organizing human activity” grouping of abstract ideas, as set forth in MPEP 2106.04(a). Pricing is explicitly identified in MPEP 2106.04(a)(2)(II)(A) as a fundamental economic practice. The rejection set forth what the abstract idea is with citation to the MPEP in order to support the identification of the abstract idea. Because a fundamental economic practice was identified on p. 13 of the non-final action, and because fundamental economic practices are expressly identified as belonging within the certain methods of 
 Applicant next asserts that the Office “does not assert otherwise or provide a reasoned argument in support of” the identification of Applicant’s claims as “similar to or analogous to” the subject matter cited in the 2019 PEG and the MPEP. Applicant’s remarks, p. 13, emphasis original. This is not persuasive. As an initial matter, at no point in the final action is there a characterization of the claims as “nothing more than determining a price.” Moreover, the analysis following the Step 1, Step 2A, prong 1, Step 2A, prong 2, and Step 2B framework set forth by MPEP section 2106 is articulated on pp. 11-13 of the non-final action, including an express identification that determining a price is a fundamental economic practice and a citation to MPEP 2106.04(a). Therefore, an assertion that no analogy was provided is not persuasive. 
Applicant next asserts the non-final action “merely concludes that the recited elements are ‘a vehicle management server,’ the ‘journey cost calculation module,’ the ‘rules database,’ and ‘a non-transitory computer-readable storage medium’ are generically recited,” and that “[c]ontrary to what is asserted in the Office Action, the claimed feature of at least the journey cost calculation module is a specialized computerized device that is not generic,” and that the “Office does not indicate any evidence in support of its conclusion of generic computer elements.” Applicant’s remarks, p. 13. As an initial matter, no evidence is required in the determination that computing elements are generic computer elements. Applicant does not cite to such a requirement. Moreover, "It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Merely allocating a generic computing element to a particular function constitutes limiting the invention to a particular field of use or technological environment, and is insufficient to render an abstract idea non-abstract. MPEP 2106, citing Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Because Applicant’s additional elements are generically recited computing elements identified to perform particular functions, and because this combination is expressly identified as insufficient to render claims patent eligible, Applicant’s arguments are not persuasive. 
Applicant further asserts that “the journey cost calculation module reflects an improvement in automated vehicle allocation technology, in which systems should provide for allocating vehicles efficiently to various types of requests.” Applicant’s remarks, p. 13. Even using Applicant’s characterization of the function of the claims, i.e. allocating vehicles efficiently, Applicant’s claims recite an improvement to the abstract idea. “It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” MPEP 2106.05(a)(II), emphasis added. Here, Applicant’s own characterization of the claims are that they “provide for allocating vehicles efficiently,” which is an improvement in the abstract idea itself, and not an improvement in technology. Therefore, Applicant’s arguments are not persuasive. 
Applicant next cites portions of the specification which asserts that “a person of ordinary skill in the art would recognize that the limitations of Claim 1 reflect technical advantages described in the specification.” Applicant’s remarks, p. 14. The Id. As above, this is an improvement in the abstract idea of pricing for transportation, which is a fundamental economic practice. An improvement in the abstract idea is explicitly identified in the MPEP as being insufficient to show an improvement in technology. MPEP 2106.05(a)(II).
Applicant next asserts that the “analysis of Claim 23 fails to acknowledge the claimed step of ‘selecting one of the Y number of candidate vehicles for the journey booking based on the respective total scores’ in either Step 2A or Step 2B,” and asserts that the action therefore fails to establish a prima facie showing of patent-ineligibility. Applicant’s remarks, p. 15. This is not persuasive. Claim 23 is individually identified as reciting a calculation for allocating vehicles based on a score as on p. 13. Nothing in the claim requires an interpretation that the selecting is anything more than identifying the best scoring vehicle, which is a mathematical conclusion. A mathematical conclusion is included in the determination that “[n]ewly presented claim 23 recites calculating various scores for vehicle allocation, which are mathematical relationships.” This is an express addressing of the claimed solution in step 2A of the analysis. Therefore, Applicant’s arguments are not persuasive.
For all of the reasons set forth above, this argument is not persuasive. The rejection is maintained. 
Applicant may find it helpful to conduct an interview prior to further filings. 
Regarding the rejections under 35 USC 103
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant asserts that the claimed invention “claims ensures consistent and controllable application of multiple, independent modifiers,” and that “an approach is not suggested or anticipated, or indeed consistent with, either Novak or Latvala, alone or in combination.” Applicant’s remarks, p. 17, emphasis original. Applicant asserts that Latvala teaches only that the rules are used to determine one of multiple potential discounts, citing paragraph [0266] and [0267] of Latvala. Id. 
Applicant next asserts that “Alternatively, Latvala describes applying "all agreed discounts to an event simultaneously" without priority (or with the same priority). [0268].” Applicant’s remarks, p. 17. Again, paragraph [0268] was not relied upon in the non-final action, and Applicant has not addressed the substance of the cited portion of Latvala. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that “the Office relied on only one conclusory statement, that the modification of Novak in light of alleged teachings of Latvala would provide ‘predictable’ results.” Applicant’s remarks, p. 19. Applicant asserts that the Office “effectively determined that ‘common sense’ would motivate a skilled artisan to combine the relevant references' teachings.” Id. This is not persuasive. The non-final action does not use the words “common sense,” and instead applies a specific motivation to combine that was established as permissible in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). Specifically, the court in KSR held that “Combining prior art elements according to known methods to yield predictable results” is a sufficient rationale for motivation to combine. See MPEP 2141(III)(A). This is the rationale that is set forth on p. 18 of the non-final action. Accordingly, Applicant’s assertion that “the Office does not actually articulate a reason why one of ordinary skill in the art would have wanted to modify the Novak system to perform in the allegedly ‘predictable’ manner,” (emphasis original) is not persuasive. Applicant’s remarks, p. 19. 
Applicant continues by asserts that the rejection does not set forth “why one would want Novak to work that way,” (emphasis added) referring to combining the pricing scheme of Latvala being applied to Novak. Applicant’s remarks, p. 20. Applicant appears to be conflating the KSR rationale applied and articulated in the KSR decision and the MPEP, a prima facie showing of obviousness was made. 
Applicant asserts that “there is no suggestion or articulated explanation of record indicating why one with knowledge of the Latvala system for setting rating in complex service environments… would have been motivated to modify the relatively straightforward pricing described in Novak with the complexities of the Latvala discount allocation” process. Applicant’s remarks, p. 19-20. Whether the pricing scheme of either Novak or Latvala are complex or straightforward is a subjective assessment. Novak expressly contemplates applying multiple rules in order to adjust a price for a service as set forth in paragraphs [0036]-[0039], cited on p. 17 of the non-final action. Applicant does not otherwise support the assertion that Latvala is “complex” and Novak is “relatively straightforward.” Moreover, there is no requirement for a prima facie showing of obviousness that systems cannot be made more complex. Therefore, even if Latvala is more complex than Novak, which is not conceded here, it is an irrelevant inquiry as to the motivation to combine. 
Applicant again asserts that “common sense” obviousness rejections “must contain explicit and clear reasoning providing some rational underpinning why common sense compels a finding of obviousness,” citing KSR. Applicant’s remarks, p. 20. Applicant expressly acknowledges that the action does not rely on common sense. Id. Applicant asserts that “nothing in the cited evidence of record suggests a reason to change how pricing is determined in Novak.” Id, emphasis added. Again, a teaching, suggestion, or motivation from the art is not required. A rational KSR decision. Therefore, the requirements for a prima facie showing of obviousness have been met. 
Applicant next asserts that “Novak is silent with respect to any alleged problems to be solved related to pricing,” and that the “cited references address neither the benefits that could have been obtained by combining the prior art references nor one's motivation to combine at the time of the invention.” Applicant’s remarks, p. 20. This is not persuasive. The action establishes on p. 17 that Novak discloses that there may be multiple rules and conditions for setting a price for a journey, citing paragraphs [0036]-[0039]. The action then cites Latvala paragraphs [0266] and [0276]-[0278] as disclosing applying pricing rules in a prescribed order. The rationale relied upon is not a teaching, suggestion, or motivation rationale, but is an entirely separate rationale from the KSR decision. Specifically, the elements were known in the art, each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Accordingly, even though the combination of Novak with Latvala is strongly suggested by both Novak and Latvala, no showing of a teaching, suggestion, or motivation from the references for the motivation to combine is necessary. For at least these reasons, Applicant’s arguments are not persuasive. 
Applicant next asserts that the “additional sentence of reasoning” provided in the action “does not constitute articulated reasoning with rational underpinnings as to why one of ordinary skill would or would not modify Novak with the teachings of Latvala.” Applicant’s remarks, p. 20. This is not persuasive. The action cites that KSR as the motivation to combine. Therefore, an articulated reasoning with rational underpinnings was indeed provided. 
For at least these reasons, Applicant’s arguments are not persuasive. The rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 13-15, 17-20, and 22-23 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-10 and 22-23 recite a method and claims 13-15 and 17-20 recite a system. These are statutory categories. 
Step 2A, prong 1: Independent claims 1 and 13 recite receiving a journey booking comprising journey information, the journey information specifying at least a start time, a start location and an end location; calculating a base price for the journey based on the start and end locations of the journey; checking modifier rules against the journey information to see if applicable conditions for each modifier rule are met, wherein each modifier rule has an associated sequence order number, wherein checking of the modifier rules is carried out in a sequence order according to the associated sequence order numbers, and wherein checking comprises checking whether the start time of the journey booking is within a predetermined time period specified by a first modifier rule of the modifier rules; 
Independent claim 22 recites receiving a journey booking comprising journey information, the journey information specifying at least a start time, a start location, and an end location; calculating a base price for the journey based on the start and end locations of the journey; identifying a plurality of modifier rules, wherein each modifier rule of the plurality of modifier rules is associated with a respective sequence order number, at least one respective applicable condition, and a respective price adjustment, wherein the plurality of modifier rules comprises a first modifier rule associated with a first sequence order number, at least one first applicable condition comprising a first predetermined time period, and a first price adjustment, and wherein the plurality of modifier rules comprises a second modifier rule associated with a second sequence order number that is different from the first sequence order number, at least one second applicable condition, and a second price adjustment; comparing each of the plurality of modifier rules to the journey information to see if the respective applicable conditions for each modifier rule are met, in accordance with the respective sequence order numbers of the plurality of modifier rules, wherein comparing comprises: (a) determining that the start time of the journey booking is within the first predetermined time period associated with 
 Applying a series of rules to adjust a price is a fundamental economic practice, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Comparing the information in the request to determine if a condition is met is an evaluation or judgment, which falls within the mental processes grouping of abstract ideas. See at least MPEP 2106.04(a).
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the recited elements are “a vehicle management server”, the “cost calculation module”, the rules database, a “non-transitory computer-readable storage medium,” and “computer-executable software code.” These elements are generically recited computing elements used to apply the abstract idea. Therefore, the generically recited computing elements amount to simply implementing the 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Dependent claims, Step 2A, prong 1: The dependent claims further define the abstract idea with additional steps that comprise certain methods of organizing human activity such as different rules associated with a cost adjustment. Newly presented claim 23 recites calculating various scores for vehicle allocation, which are mathematical relationships, and a further definition of price adjustment rules. Mathematical relationships, formulas, equations, and calculations fall within the “mathematical concepts” grouping of abstract ideas, and a further definition of price adjustment rules is a further fundamental economic practice which falls within the “certain methods of organizing human activity” grouping of abstract ideas. See MPEP 2106.04(a). Therefore, the dependent claims also recite an abstract idea. 
Step 2A, prong 2: The dependent claims also recite additional elements that amount to implementing the abstract idea on a computer. The dependent claims recite the same server and module elements of the independent claims, which, as shown above, are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. The claim 20 limitation of applying the price adjustment system to autonomous vehicles for hire does not meaningfully limit the claim because whether the vehicle is autonomous or not does not change the function of the system claimed. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, 13-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0246207 to Novak et. al. (“Novak”) in view of U.S. Patent Publication No. 2007/0050308 to Latvala et. al. (“Latvala”).
Claims 1 and 13:
Novak discloses the following elements:
A method of calculating a price for a vehicle journey, the method comprising
a vehicle management server receiving a journey booking comprising journey information, the journey information specifying at least a start time, a start location and an end location; ([0019] system allows arrangement between service provider and service buyer, e.g. transportation services; [0025] requester data can include start time, end time, start location, and end location; [0020] system includes one or more servers)
a journey cost calculation module calculating a base price for the journey based on the start and end locations of the journey, the journey cost calculation module comprising a non-transitory computer-readable storage medium storing computer-executable software code; ([0038] default price can be based on pickup or drop off locations; [0017] embodiments may be implemented through instructions carried on a computer-readable medium including permanent memory storage devices)
the journey cost calculation module checking modifier rules stored in a price modifiers database against the journey information to see if applicable conditions for each modifier rule are met, wherein each modifier rule stored in the price modifiers database rule of the modifier rules; and ([0033] price can forecasted for a future period; [0035] price can be based on conditions of the requested trip; [0039] price can be based on relationship of service start time to future events; [0034] rules database can include different rules and conditions for modifying the price; [0036] determination is made whether conditions of various rules apply)
and applying price adjustments, in the sequence order according to the modifier rules for which applicable conditions are met, to the calculated base price as modified by any previously applied price adjustment, wherein applying comprises: if the start time of the journey booking is within the predetermined time period, applying, . ([0039] price can be adjusted for time periods before or after an event)
Claim 13 is a system claim that incorporates the method of claim 1. 
Novak discloses that there may be multiple rules and conditions for setting a price for a journey, including determining a journey start time condition (see at least paragraphs [0036]-[0039]). Novak does not explicitly disclose applying the pricing rules in a particular order. However, Latvala discloses applying pricing rules in a defined order. See at least Latvala paragraphs [0266], [0276]-[0278]. Latvala paragraph [0278] discloses “[a]ll the calculated discounts reduce the net sum in descending order” and “[t]he net sum remaining after the previous discount is used 
Claims 2 and 14:
Novak in view of Latvala discloses the elements of claims 1 and 13, above. Novak also discloses:
checking whether the start location and/or end location of the journey are within a predetermined region specified by the first modifier rule; and ([0055] determine region that user is in)
if the start location and/or end location of the journey are within the predetermined region, applying the first price adjustment to the calculated base price according to the first modifier rule. ([0032] price can be adjusted for customers in particular regions)
Claims 3 and 15:
Novak in view of Latvala discloses the elements of claims 2 and 14, above. Novak also discloses:
wherein the predetermined region is a predefined region of a city. ([0032] system can adjust price for requesters in a region within a city)
Claim 4:
Novak in view of Latvala discloses the elements of claim 2, above. Novak also discloses:
wherein the predetermined region is defined by a predefined proximity to a public event. ([0039] price adjustment can be based on proximity to event; see also [0032] for baseball game example)
Claim 8:
Novak in view of Latvala discloses the elements of claim 1, above. Novak also discloses:
wherein the price adjustment comprises one or more percentage adjustments. ([0037] price adjustment based on multipliers to base fare, “such as .75 times”)
Claim 9:
Novak in view of Latvala discloses the elements of claim 1, above. Novak also discloses:
wherein the first price adjustment comprises one or more fixed amount adjustments. ([0034] price adjustment can have set ceiling or floor; [0037] cost adjustment can be based on defined multipliers)
Claim 10:
Novak in view of Latvala discloses the elements of claim 1, above. Novak also discloses:
wherein the first price adjustment comprises one or more unit amount adjustments, wherein the ([0037] default cost be adjusted based on multipliers; [0038] default cost can be based on rate per distance)
Claim 22:
Novak discloses the following elements:
A method comprising: ([0014] a method)
a vehicle management server receiving a journey booking comprising journey information, the journey information specifying at least a start time, a start location, and an end location; ([0019] system allows arrangement between service provider and service buyer, e.g. transportation services; [0025] requester data can include start time, end time, start location, and end location; [0020] system includes one or more servers)
a journey cost calculation module calculating a base price for the journey based on the start and end locations of the journey , the journey cost calculation module comprising a non-transitory computer-readable storage medium storing computer-executable software code; ([0038] default price can be based on pickup or drop off locations; [0017] embodiments may be implemented through instructions carried on a computer-readable medium including permanent memory storage devices)
the journey cost calculation module identifying a plurality of modifier rules stored in a price modifiers database,  ([0033] price can forecasted for a future period; [0035] price can be based on conditions of the requested trip; [0039] price can be based on relationship of service start time to future events; [0034] rules database can include different rules and conditions for modifying the price; [0036] determination is made whether conditions of various rules apply)
the journey cost calculation module comparing each of the plurality of modifier rules to the journey information to see if the respective applicable conditions for each modifier rule are met,  ([0035] price can be based on conditions of the requested trip; [0039] price can be based on relationship of service start time to future events; [0034] rules database can include different rules and conditions for modifying the 
(a) determining that the start time of the journey booking is within the first predetermined time period associated with the first modifier rule; ([0031] price for a transportation service can be adjusted for pickup and drop off times)
and (b) determining that each at least one second applicable condition is met by the journey information,  ([0031] price can also be adjusted for location of requesting device)
applying respective price adjustments to the calculated base price for any modifier rules of the plurality of modifier rules for which respective applicable conditions are met,  ([0031] price can be adjusted based on a number of different factors)
(c) applying the first price adjustment to the calculated base price  ([0031] price for a transportation service can be adjusted for pickup and drop off times)
and (b) applying the second price adjustment to the calculated base price as modified by any previously applied price adjustment, . ([0031] price can also be adjusted for location of requesting device)
Novak discloses that there may be multiple rules and conditions for setting a price for a journey, including determining a journey start time condition (see at least paragraphs [0036]-[0039]). Novak does not explicitly disclose applying the pricing rules in a particular order. However, Latvala discloses applying pricing rules in a defined order. See at least Latvala paragraphs [0266], [0276]-[0278]. Latvala paragraph [0278] discloses “[a]ll the calculated discounts reduce the net sum in descending order” and “[t]he net sum remaining after the previous discount is used as the basis for calculating each net discount,” which discloses “price adjustment to the calculated base price as modified by any previously applied price adjustment” as claimed in claims 1 and 13. Latvala is analogous art because the problem to be solved – adjusting a price for a service – is the same. It would have been obvious to one of ordinary still in the art to include in the pricing system of Novak the ability to apply fare rules in a defined order as taught by Latvala since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0246207 to Novak et. al. (“Novak”) in view .
Claims 5 and 17:
Novak in view of Latvala discloses the elements of claims 1 and 13, above. Novak also discloses that the ride request will include financial information, including banks, credit card information, etc. Novak, paragraph [0044]. Novak does not explicitly disclose a price adjustment based on a payment type. However, Kalgi discloses:
wherein the : ([0037] user is prompted to select their payment type)
wherein the  ([0037] merchant may specify that some payment methods result in discounts)
if the payment type meets the payment type condition, applying the first price adjustment to the calculated base price according to the first modifier rule. ([0058] adjusted price reflects discounts associated with payment methods)
The difference between the claim language and Novak is that Novak does not explicitly disclose that the price for the service may be altered based on the payment type. Kalgi discloses that discounts may be associated with a particular payment type. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject .

Claims 6, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0246207 to Novak et. al. (“Novak”) in view of U.S. Patent Publication No. 2007/0050308 to Latvala et. al. (“Latvala”) and further in view of U.S. Patent Publication No. 2003/0163330 to Podgurny et. al. (“Podgurny”).
Claims 6 and 18:
Novak in view of Latvala discloses the elements of claims 1 and 13, above. Novak also discloses that requester data can include current location of requesting device, a destination location, and a route (paragraph [0025]), that the base cost can be a cost per distance traveled (paragraph [0038]), and that the system can use location data to provide adjusted pricing based on the current location of the device (paragraph [0069]). Novak does not explicitly disclose the elements of claims 6 and 18. However, Podgurny discloses:
wherein the journey information specifies a total journey distance for the booking and further comprising the journey cost calculation module:
checking whether the total journey distance specified in the journey information meets a total journey distance condition specified by the first modifier rule; and ([0173] different discount rates may be applied to customer based on factors including distance of transportation)
if the total journey distance meets the total journey distance condition, applying the first price adjustment to the calculated base price according to the first modifier rule. ([0173] different discount rates may be applied to customer based on factors including distance of transportation; see also table 5, which shows database of promotional rates including a distance threshold)
It would have been obvious to one having ordinary skill in the art to combine the cost per distance adjustment of Novak with the distance threshold determination of Podgurny in order to “to identify one or more promotions for which the customer, or the transportation service selected by the customer qualifies.” Podgurny, paragraph [0175]. Therefore, claims 6 and 18 are obvious over the disclosure of Novak in view of Latvala and Podgurny. 
Claims 7 and 19:
Novak in view of Latvala discloses the elements of claims 1 and 13, above. Novak also discloses:
wherein the journey information specifies a customer account for the booking and further comprising the journey cost calculation module: ([0025] requester data can include profile associated with user account)

checking whether the customer account specified in the journey information meets a customer account condition specified by the first modifier rule; and ([0171] marketing engine determines if a customer is eligible for a discount based on customer profile)
if the customer account meets the customer account condition, applying the first price adjustment to the calculated base price according to the first modifier rule. ([0171] if the customer is entitled to discount, price quote is adjusted based on discount rate associated with the customer)
It would have been obvious to one having ordinary skill in the art to combine the service request system of Novak with the reservation request system of Podgurny in order to allow the system to apply “different discount rates to [be] associated to different customers.” Podgurny, [0173]. Therefore, claims 7 and 19 are obvious over the disclosure of Novak in view of Latvala and Podgurny. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0246207 to Novak et. al. (“Novak”) in view of U.S. Patent Publication No. 2007/0050308 to Latvala et. al. (“Latvala”) and further in view of U.S. Patent Publication No. 2016/0301698 to Katara et. al. (“Katara”).

Novak in view of Latvala discloses the elements of claim 13, above. Novak also discloses:
wherein the system further comprises a plurality of vehicle resources, ([0031] multiple vehicles and drivers provide transportation services)
Novak does not explicitly disclose that the vehicle resources are autonomous vehicles. However, Katara discloses:
wherein the vehicle resources are autonomous vehicles ([0016] a taxi service provided by a fleet of autonomous vehicles)
The difference between the claim language and the disclosure of Novak is that Novak does not explicitly disclose a fleet of autonomous vehicles. Katara discloses a fleet of autonomous vehicles. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the autonomous vehicles for hire of Katara for the vehicles for hire of Novak. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628